UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7107



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL ROBERT CHRISTY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, District
Judge. (CR-89-9-F, CA-96-741-5-F)


Submitted:   May 19, 1998                  Decided:   June 22, 1998


Before ERVIN and HAMILTON, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Carl Robert Christy, Appellant Pro Se.      Robert John Erickson,
UNITED STATES DEPARTMENT OF JUSTICE,       Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Robert Christy seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), and denying his Fed. R. Civ. P. 59(e) motion. We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court and deny Appellant’s motion to appoint counsel. United States

v. Christy, Nos. CR-89-9-F; CA-96-741-5-F (E.D.N.C. June 16, 1997;

July 15, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2